                        Case 5:19-cv-04700-LHK Document 108 Filed 05/13/21 Page 1 of 5



            1      COOLEY LLP                                  THE KATRIEL LAW FIRM, P.C.
                   BEATRIZ MEJIA (190948)                      ROY A. KATRIEL (265463)
            2      (mejiab@cooley.com)                         (rak@katriellaw.com)
                   KYLE C. WONG (224021)                       2262 Carmel Valley Road
            3      (kwong@cooley.com)                          Suite 200-D
                   LAUREN J. POMEROY (291604)                  Del Mar, CA 92014
            4      (lpomeroy@cooley.com)                       Telephone:    (619) 363-3333
                   101 California St., 5th Floor
            5      San Francisco, CA 94111                     THE MEHDI FIRM, P.C.
                   Telephone: (415) 693-2000                   AZRA M. MEHDI (220406)
            6      Facsimile: (415) 693-2222                   (azram@themehdifirm.com)
                                                               One Market,
            7      MICHELLE C. DOOLIN (179445)                 Spear Tower, Suite 3600
                   (mdoolin@cooley.com)                        San Francisco, CA 94105
            8      JAYME B. STATEN (317034)                    Telephone:    (415) 293-8039
                   (jstaten@cooley.com)                        Facsimile:    (415) 293-8001
            9      4401 Eastgate Mall
                   San Diego, CA 92121                         Attorneys for Plaintiffs
          10       Telephone: (858) 550-6000                   ANDREA M. WILLIAMS and
                   Facsimile: (858) 550-6420                     JAMES STEWART
          11

          12       Attorneys for Defendant
                   APPLE INC.
          13

          14

          15                                      UNITED STATES DISTRICT COURT

          16                                  NORTHERN DISTRICT OF CALIFORNIA

          17                                           SAN JOSE DIVISION

          18

          19       ANDREA M. WILLIAMS AND JAMES                 Case No. 5:19-cv-04700-LHK
                   STEWART, On Behalf of Themselves And
          20       All Others Similarly Situated,               STIPULATION TO REQUEST THE COURT
                                                                MODIFY THE CASE MANAGEMENT ORDER
          21                        Plaintiffs,                 (ECF NO. 64)

          22              v.

          23       APPLE INC.,                                  Judge:     The Hon. Lucy H. Koh
                                                                Crtrm:     8, 4th Floor
          24                        Defendant.

          25

          26

          27

          28
  COOLEY LLP                                                                           STIPULATION TO MODIFY
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                     CASE MANAGEMENT ORDER
                                                                                             19-CV-04700-LHK
                        Case 5:19-cv-04700-LHK Document 108 Filed 05/13/21 Page 2 of 5



            1             Plaintiffs Andrea M. Williams and James Stewart (“Plaintiffs”) and Defendant Apple Inc.

            2      (“Apple”) (jointly, the “Parties”), through their undersigned counsel, hereby respectfully submit the

            3      following stipulation and proposed order to extend time.

            4                                                    RECITALS

            5             WHEREAS, on August 12, 2019, Plaintiffs initiated this action against Apple (ECF No. 1);

            6             WHEREAS, the Court’s Case Management Order issued on April 17, 2020 (ECF No. 37)

            7      established certain initial deadlines, including deadlines for class certification, fact discovery, expert

            8      discovery and reports, and dispositive motions;

            9             WHEREAS, the Court entered an Order Proposing Case Schedule on September 8, 2020 to

          10       amend the Case Management Order (ECF No. 61) in the interests of judicial economy;

          11              WHEREAS, the Court’s Case Management Order issued September 17, 2020 (ECF No. 64)

          12       set the now-current deadlines for class certification, fact discovery, expert discovery and reports, and

          13       dispositive motions.

          14              WHEREAS, on December 18, 2020, Plaintiffs filed their Motion to Strike Apple’s

          15       Affirmative Defenses and Prayer for Attorneys’ Fees (ECF No. 71) (“Motion to Strike”), which is now

          16       fully briefed and awaiting ruling by the Court;

          17              WHEREAS, on January 8, 2021, Plaintiffs filed their Motion for Class Certification (ECF No.

          18       77), which is now fully briefed and awaiting a ruling by the Court;

          19              WHEREAS, the Parties have met and conferred to agree upon a case schedule that will allow

          20       for an efficient and orderly development of the case, and which will not unduly delay the proceedings

          21       in this matter or the scheduled Final Pretrial Conference or Trial Date.

          22              WHEREAS, the Parties agree that there is good cause under Federal Rule of Civil Procedure

          23       16(b) for an extension of the applicable deadlines in this action to allow for resolution of Plaintiffs’

          24       pending Motion for Class Certification (ECF No. 77) and resolution of Plaintiffs’ pending Motion to

          25       Strike, both of which bear on the scope of further fact and expert discovery.

          26               NOW THEREFORE, pursuant to Civil L. R. 6-1 and 6-2, to allow for an efficient and

          27       orderly development of the case, which will not unduly delay the proceeding in this matter, the Parties

          28       jointly stipulate (subject to the Court’s approval) to extend each of the following deadlines as set forth
  COOLEY LLP                                                                                       STIPULATION TO MODIFY
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                     1.                          CASE MANAGEMENT ORDER
                                                                                                        19-CV-04700-LHK
                        Case 5:19-cv-04700-LHK Document 108 Filed 05/13/21 Page 3 of 5



            1      below:

            2               Scheduled Event               Current Deadline                 Proposed Deadline
            3          Close of Fact Discovery               May 21, 2021                    June 28, 2021
            4          Opening Expert Reports                June 11, 2021                   July 19, 2021
            5             Case Management                    June 16, 2021                   June 23, 2021
                             Conference
            6
                        Rebuttal Expert Reports               July 2, 2021                  August 16, 2021
            7
                      Close of Expert Discovery              July 19, 2021                 September 2, 2021
            8         Last Day to File Dispositive        September 2, 2021                September 30, 2021
            9         Motions (one per side in the
                              entire case)
          10            Hearing on Dispositive       October 28, 2021 at 1:30 p.m.         November 18, 2021
          11                   Motions
                       Final Pretrial Conference     January 20, 2022 at 1:30 p.m.            Unchanged
          12
                               Jury Trial            February 28, 2022 at 9:00 a.m.           Unchanged
          13

          14       IT IS SO STIPULATED.
          15       Dated: May 11, 2021                          COOLEY LLP
          16
                                                                /s/ Michelle C. Doolin
          17                                                    Michelle C. Doolin
                                                                Attorneys for Defendant
          18                                                    APPLE INC.
          19
                                                                THE KATRIEL LAW FIRM, P.C.
          20       Dated: May 11, 2021
          21                                                    /s/ Roy A. Katriel
                                                                Roy A. Katriel
          22                                                    Attorneys for Plaintiffs
          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                                 STIPULATION TO MODIFY
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                  2.                       CASE MANAGEMENT ORDER
                                                                                                   19-CV-04700-LHK
         Case 5:19-cv-04700-LHK Document 108 Filed 05/13/21 Page 4 of 5



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                                UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14                                     SAN JOSE DIVISION
15

16   ANDREA M. WILLIAMS AND JAMES               Case No. 5:19-cv-04700-LHK
     STEWART, On Behalf of Themselves And
17   All Others Similarly Situated,            [PROPOSED] ORDER GRANTING
                                               STIPULATION TO MODIFY CASE
18                  Plaintiffs,                MANAGEMENT ORDER (ECF NO. 64)

19         v.

20   APPLE INC.,                                Judge:     The Hon. Lucy H. Koh
                                                Crtrm:     8, 4th Floor
21                  Defendant.

22

23

24

25

26

27

28
                                                         [PROPOSED] ORDER GRANTING STIPULATION TO
                                                                  MODIFY CASE MANAGEMENT ORDER
                                                                                19-CV-04700-LHK
          Case 5:19-cv-04700-LHK Document 108 Filed 05/13/21 Page 5 of 5



 1          This mater comes before the Court on Plaintiffs Andrea M. Williams and James Stewart

 2   (“Plaintiffs”) and Defendant Apple Inc. (“Apple”) (jointly, the “Parties”) Stipulation to Modify Case

 3   Managment Order (ECF No. 64). Upon consideration of the stipulation, declaration, and for good

 4   cause shown, the court hereby GRANTS the Parties’ Stipulation to Modify Case Management Order

 5   (ECF No. 64), and enters the following schedule:

 6
                    Scheduled Event                                         Deadline
 7
                 Close of Fact Discovery                                  June 28, 2021
 8
                 Opening Expert Reports                                   July 19, 2021
 9
              Case Management Conference                                  June 23, 2021
10
                 Rebuttal Expert Reports                                August 16, 2021
11              Close of Expert Discovery                              September 2, 2021
12     Last Day to File Dispositive Motions (one per                   September 30, 2021
                  side in the entire case)
13
             Hearing on Dispositive Motions                            November 18, 2021
14
                 Final Pretrial Conference                                 Unchanged
15                      Jury Trial                                         Unchanged
16

17
            IT IS SO ORDERED.
18

19   Dated: May 13, 2021                          By:
                                                        Hon. Lucy H. Koh
20                                                      United States District Judge
21

22

23

24

25

26

27

28
                                                                   [PROPOSED] ORDER GRANTING STIPULATION TO
                                                       1.                   MODIFY CASE MANAGEMENT ORDER
                                                                                          19-CV-04700-LHK
